DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “system”, “hardware component”, the “first and second complex-value register” and the “complex-valued unit” and “real-valued lookup tables” recited in claims must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 -17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
 	Claims 1-17 are directed to calculations of exponential and logarithm of complexed values.  The claims clearly recite mathematical concepts such as: “applies a number of substeps; … each substep,  a real part … has the logarithms of absolute values of (1+c) and (1+di) subtracted;  … an imaginary part … has an angle on a complex plane of (1+0) and (1+di) subtracted;  real and imaginary components … are shifted by a number of digits constant within the substep and results applied to real and imaginary components of the second complex-valued register as one of the operations of addition and subtraction, such that the second complex-valued register is multiplied with the values of (1+0) and (1+di) as (1+c+di+cdi)”; and  “at least one of the set of outcomes for input-dependent choices for c and d on a substep are both non-zero” in claim 1, and thus fall within the “Mathematical Concepts” of abstract idea.  The claims fail to recite additional elements that integrate the abstract idea into a practical application.  The additional elements such as the “system”, the “hardware component”, the “first and second complex-value register” and the ““real-valued lookup tables”” in claim 1, are recited in the claims at a high level of generality that each can be mapped to circuitry of a generic computer used to perform the corresponding function.  Therefore, the additional elements as recited in the claims, both individually and in combination, amount to no more than a generic computer invoked merely as a tool for implementing the abstract idea, and thus fail to constitute an integration of an abstract idea into a practical application. Furthermore, the recitation that “a number of real-valued lookup tables required for the logarithms of absolute values and angles to be subtracted is fewer than would be required to apply a single step of (1+c+di)” is merely reciting the number of lookup tables used by the claimed mathematical concept in concept in comparison with those used by another mathematical algorithm.  The improvement, if any, is clearly due to and rooted in mathematical concept, not in the functioning of a computer or rooted in a particular technology.  Therefore, the recitation neither constitute an improvement to the functioning of a computer functioning or in a particular technology, nor an integration of an abstract idea into a practical application
	The claims also fail to recite additional elements that amount to significantly more than the judicial exception of abstract idea.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements: the “system”, the “hardware component”, the “switchable complex-valued unit” and the ““real-valued lookup tables” recited in the claims amount to no more than a generic computer that serves to perform generic computer function and is invoked merely as a tool for implementing the abstract idea. Therefore, the recitations of the additional elements in the claim, both individually and in combination, do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) as a whole amount to significantly more than the abstract idea itself.  Therefore, claims 1-17 are not patent eligible as being directed to an abstract idea without significantly more.

Applicant's arguments filed 10/27/2022 have been fully considered but they are not persuasive. 
 	Regarding the drawing objection, applicant’s arguments are not persuasive because it is set forth in 37 CFR 1.83(a) that “the drawing in a nonprovisional application must show every feature of the invention specified in the claims. However, conventional features disclosed in the description and claims, where their detailed illustration is not essential for a proper understanding of the invention, should be illustrated in the drawing in the form of a graphical drawing symbol or a labeled representation (e.g., a labeled rectangular box). In addition, tables that are included in the specification and sequences that are included in sequence listings should not be duplicated in the drawings”.  In addition, applicant asserts in the remark, page 10, that 
“the specific combination of the claimed elements provide a complex system
that is not generic and cannot be provided by merely applying an abstract idea using generic computer components”.
 	Regarding the rejection under 35 U.S.C. 101, applicant’s arguments are not persuasive because the claims recite features defining the claimed invention mainly by operations that are clearly mathematical concepts.  The additional elements such as a system” compricing “a hardware component” having “first and second complex-value register”, and the “real-valued lookup tables” are recited in the claims at a high level of generality that each can be mapped to circuitry of a generic computer used to perform the corresponding function such as a generic computer with a generic computer processor having generic registers, and generic lookup tables in the computer.  Therefore, the additional elements as recited in the claims, both individually and in combination, amount to no more than a generic computer invoked merely as a tool for implementing the abstract idea, and thus fail to constitute an integration of an abstract idea into a practical application or provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) as a whole amount to significantly more than the abstract idea itself.  Furthermore, the recitation that “a number of real-valued lookup tables required for the logarithms of absolute values and angles to be subtracted is fewer than would be required to apply a single step of (1+c+di)” is merely reciting the number of lookup tables used by the claimed mathematical concept in comparison with those used by another mathematical algorithm.  The improvement, if any, is clearly due to and rooted in mathematical concept, not in the functioning of a computer or rooted in a particular technology.  Therefore, the recitation neither constitute an improvement to the functioning of a computer functioning or in a particular technology, nor an integration of an abstract idea into a practical application.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chuong D Ngo whose telephone number is (571)272-3731. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270 3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHUONG D NGO/Primary Examiner, Art Unit 2182